Citation Nr: 9901719	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  89-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
manifested by lipomas.

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance of another person or 
upon housebound status.

3.  Entitlement to specially adapted housing or to a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  He served in Vietnam from August 1967 to 
August 1968.

This appeal has been before the Board of Veterans Appeals 
(Board) twice before.  In September 1995 and again in April 
1997, the veterans case has been remanded to the RO for 
additional evidentiary and procedural development.  The case 
has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1966 to 
December 1969, including service in Vietnam from August 1967 
to August 1968.

2.  The report of the general medical examination conducted 
upon entrance into service shows the veterans skin was 
considered to have been normal at that time.

3.  The veteran had several masses variously described as 
lipomas, masses, cysts, and an angiolipoma 
surgically removed in May 1967, August 1967, and November 
1968. 

4.  The veteran requires aid and attendance to ensure his own 
safety because of impairment resulting from PTSD.  Service 
connection has been granted for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling.  

5.  Service connection has also been granted for a skin 
disorder manifested by lipomas.

6.  The veteran is not in receipt of service connection for 
1) loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus, the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion with out the aid of 
braces, crutches, canes , or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

7.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The single notation that a skin disorder existed prior to 
service without explanation or further comment does not serve 
to rebut the presumption of soundness upon entry into 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

2.  Service connection is warranted for a skin disorder 
manifested by lipomas.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  Special monthly compensation based on a demonstrated need 
for regular aid and attendance is warranted.  38 U.S.C.A. 
§ 1114(l), (m) (West 1991 & Supp. 1998); 38 C.F.R. § 3.352(a) 
(1998).

4.  Neither financial assistance in acquiring specially 
adapted housing nor financial assistance in acquiring special 
home adaptations are warranted because the veterans claim 
lacks entitlement under the law.  38 U.S.C.A. § 2101 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.809, 3.809a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a skin disorder 
manifested by lipomas.

The veteran contends he has suffered from painful lipomas, 
which have been variously labeled as cysts, lipomas, Dercums 
disease, neurofibromatosis, and fatty tumors, since his 
period of service.  He postulates that the disability may be 
related to exposure to Agent Orange or other herbicides in 
Vietnam.  He therefore requests that service connection be 
granted.


Facts

The report of the general medical examination conducted in 
November 1966 in conjunction with the veterans enlistment 
into service shows that his skin was considered to have been 
normal upon clinical examination at that time.  The medical 
history portion of the report, which was completed by the 
veteran himself, shows that he checked No to indicate 
that he had never had and did not have at the time of the 
examination any skin diseases, tumors, growths, cysts, or 
cancer.  The physician who reviewed the report of medical 
history commented that the veteran had had mumps as a child 
but denied other medical history.  

A May 1967 service medical report shows the veteran had a 
mass of two centimeters on his left anterior chest wall 
surgically removed.  The notation Present EPTS 
accompanied the referral to the surgeon.  Presumably EPTS 
was intended as a shorthand reference for existed prior to 
service although there is nothing to clarify the meaning of 
the comment anywhere on that particular report or in the 
veterans service medical records generally.  The surgeon 
described the mass as indurated, noted that its etiology 
was questionable, and commented that the diagnosis would be 
deferred until a microscopic pathology examination had been 
completed.  There is no report of such a pathology 
examination contained in the service medical records 
available for review and no indication of the diagnosis 
eventually reached, if any.  

An August 1967 service medical report demonstrates that a 
questionable cyst on the left chest near the axilla was 
excised.  Again, the surgeon indicated that the mass was to 
be sent to a pathologist for microscopic examination.  Again, 
however, there is no pathology report available for review 
and thus no indication of the diagnosis assigned to the mass 
or cyst.  

In November 1968, another mass was removed from the veterans 
left abdominal wall.  The veteran provided a history of 
having had the mass for two years, but of recently developing 
pain in the area.  Upon clinical examination, the mass was 
described as a one centimeter firm nodule which appeared 
fully moveable and not attached to the skin.  The mass was 
surgically excised and sent for pathologic evaluation.  The 
report of this evaluation is contained in the service medical 
records.  According to the report, the surgeon gave a pre-
operative and post-operative diagnosis of panniculitis.  
Following microscopic examination, the pathologist provided a 
diagnosis of angiolipoma.

The report of the general medical examination conducted in 
conjunction with the veterans separation from service shows 
that his skin was deemed normal upon examination, although 
scars located on the left upper and lower chest were noted.  
The examiner specified that the veteran had no defects and 
that he was medically qualified for separation from service.  
There is no further comment regarding the excised masses on 
the separation examination report.  The report of medical 
history which was completed by the veteran himself, on the 
same day, shows that the veteran noted having had no skin 
diseases.  He did report having had a cyst, however.  He 
reported having had two cysts removed from his chest in 
October 1967 and January 1969.  The reviewing physician 
commented that the veteran had had a cyst and an angiolipoma 
removed from his chest, but that there had been no sequelae.

The report of a medical examination conducted in January 
1974, apparently in conjunction with army reserve service, 
shows that the veterans skin was considered to have been 
normal at that time as well.  The veteran was deemed to have 
been without defects at that time as well.  Upon the medical 
history portion of the examination, however, the veteran 
checked that he had had or had at the time tumor, growth, 
cyst, cancer, but checked that he had not had any skin 
diseases.  Although the medical history form is signed by a 
physician, there are no additional written comments 
pertaining to a cyst or growth.

Recent medical treatment reports show that the veteran has 
had numerous subcutaneous growths, frequently described as 
lipomas removed from his skin over the years.  Medical 
records contained in the claims file reflect multiple 
surgical procedures to remove lipomas between 1971 and 1995, 
with observation and monitoring continuing through the 
present.  Diagnoses assigned have included lipomas, Dercums 
disease, neurofibromatosis, and fatty tumors.  A 
dermatologists letter dated in May 1985 identifies the 
disease as Dercums Disease, also referred to as adiposis 
dolorosa.  The dermatologist further stated that the 
etiology of the disorder is unknown.  In a September 1985 VA 
compensation examination report, the same dermatologist made 
the following comment:  This disorder (Dercums disease) is 
quite rare and characterized by painful lipomas.  It is not 
hereditary although there are familial patterns.  The 
condition began while he was in the service.  

A private physician with expertise in disorders related to 
Agent Orange/herbicide exposure presented a June 1989 opinion 
regarding the veterans lipomas.  In the absence of any 
other cause for the relatively new attacks of multiple 
lipomas which occurred evidently after but not before Viet 
Nam service, it seems reasonable to conclude based on the 
best medical evidence available that Agent Orange and dioxin 
played a contributory role in causing these recurrent 
lipomas.  


Law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).

In Crowe, the U.S. Court of Veterans Appeals (Court) 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
noted denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

The standard of review to be employed by the Board in 
resolving each issue raised provides the veteran with the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991).  If 
the evidence supports the veteran's claim, then the veteran 
prevails on the claim.  If the evidence is in equipoise, 
application of the benefit of the doubt standard tips the 
balance in favor of the veteran and the veteran again 
prevails on the claim.  Only if the preponderance of the 
evidence goes against the claim will the veteran be denied 
the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides.  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma, 
multiple myeloma, and respiratory cancers.  With regard to 
the skin diseases, chloracne or other acneform disease 
consistent with chloracne, the regulations specify that the 
skin disorder must have become manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was exposed to the herbicide during active military 
service for service connection to be warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  


Analysis

As set forth above, governing law and regulation provide that 
a veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted upon the report of the induction medical examination or 
where clear and unmistakable evidence establishes that the 
injury or disease existed before service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); Crowe, supra.  The veterans 
induction examination report is entirely negative for the 
presence of lipomas, growths, or masses of any kind in his 
chest or abdominal areas.  There is no mention of anything 
unusual involving the veterans skin on the clinical portion 
of the report.  On the medical history portion of the report, 
the veteran explicitly denied the presence of a skin disease, 
tumor, growth, or cyst.  Because no disorder of the skin 
involving growths or cysts was noted upon the induction 
examination report, the presumption of soundness at induction 
attaches to the disorder.  The presumption of soundness may 
be rebutted only by clear and unmistakable evidence to the 
contrary.

A review of the evidence of record shows that the only 
evidence indicating that a skin disorder manifested by 
lipomas pre-existed the veterans service consists of the 
EPTS notation on the May 1967 service medical report.  
This notation is not accompanied by any explanation as to how 
the conclusion was reached, such as whether the veteran 
provided a history of having the mass prior to service or 
whether a medical determination was made based upon sound 
medical principles that the mass had to have existed prior to 
service.  There are no clues regarding this determination and 
no further references to the approximate date of onset 
contained in the veterans service medical records.  In a 
similar case, the United States Court of Veterans Appeals 
(Court) recently held that service medical reports which 
are not supported by any contemporaneous clinical evidence 
or recorded history cannot constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness at induction.  A bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness."  Miller v. West, 11 Vet. App. 345 
(1998).

The Board holds that the record does not contain a factual 
predicate supporting the conclusion that a skin disorder 
manifested by lipomas existed prior to service.  Thus, it is 
concluded  that the disorder was first manifested during 
service and has essentially continued to trouble the veteran 
since service until the present.  According to the report of 
the September 1985 VA examination, the currently-manifested 
lipomas are a manifestation of the same on-going disorder 
which began in service.  As such, service connection is 
warranted for a skin disorder manifested by lipomas.

With regard to the veterans assertion that the lipomas are 
related to Agent Orange or other herbicide exposure, the 
Board observes that the evidence is unclear.  The first 
record showing the presence of a lipoma is dated in May 1967, 
several months prior to the veterans Vietnam service and 
thus presumably several months prior to any herbicide 
exposure.  The June 1989 medical opinion indicating a 
possible relationship between herbicide exposure and lipomas 
appears to be predicated upon the physicians incorrect 
belief that the lipomas had not been manifested prior to 
herbicide exposure.  Furthermore, lipomas are not contained 
in the list of diseases presumed to be related to herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  In any event, since 
service connection may be granted on a direct basis, rather 
than upon a presumptive basis under 38 C.F.R. § 3.307, 
further analysis of any relationship to service based upon 
aggravation by herbicide exposure is unnecessary.


Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status.

The veteran contends that special monthly compensation is 
warranted on the basis that he requires the aid and 
attendance of another person to protect him for the hazards 
of his environment.  He and his wife assert that because of 
impairment from PTSD he is suicidal and must be accompanied 
all the time to prevent him from harming himself.  His wife 
asserts that if she did not ensure he eats regularly and 
takes his medication, he would not perform those functions on 
his own.  They also assert that the veteran essentially 
leaves the house solely to attend doctors appointments.


Facts

The evidence of record shows that the veteran undergoes 
therapy to address his PTSD symptomatology on a regular basis 
and takes several prescription medications to control PTSD 
symptoms. He has had several suicide attempts in the past, 
most recently in 1995.  In a November 1997 letter, the 
veterans treating psychologist wrote that the regimen of 
psychotropic medication combined with regular psychological 
counseling seems to have stabilized him, though he continues 
to have a limited ability to self regulate at present.  
The psychologist noted the veteran has a severe disturbance 
and suffers from severe, chronic PTSD.

The veteran underwent a VA psychiatric examination in 
November 1997.  During the examination the veteran reported 
that his condition had not changed significantly during the 
past year and a half.  He reported that he suffered from 
difficulty sleeping, recurrent nightmares, and difficulty 
controlling his temper.  He stated that he copes with his 
temper problem by avoiding people since the possibility of 
him causing significant damage to himself or others is very 
high.  Upon mental status examination, the examiner 
observed severe psychomotor retardation.  The examiner noted 
that the veterans homicidal and suicidal tendencies are 
exacerbated by continuous depressive symptoms, including 
overwhelming feelings of worthlessness, guilt, hopelessness, 
and helplessness, decreased concentration, decreased interest 
in any activity other than sitting and staring at the TV.  
Diagnostic impressions of chronic, severe PTSD and dysthymic 
disorder were recorded and a global assessment of functioning 
score of 5 to 15 was assigned.  The examiner concluded the 
report with the following comment:  

In my opinion, patient has severe form 
of post traumatic stress disorder, 
requiring the continuous presence of 
attendance to ensure safety.  He is 
practically house-bound because of this 
disorder and appears competent to manage 
his VA funds.

Following a December 1997 interview with the veteran and his 
wife, a VA social worker described the veteran as severely 
angered, depressed, and suffering from survivor guilt, 
nightmares, flashbacks, and night sweats.  The social worker 
noted that the veteran is a loner with no friends, no contact 
with his relatives, and who is cared for by his wife, who is 
constantly with him and assists him in his compliance with 
medication.  The social worker concluded the report with the 
statement that the veteran was suicidal and would have killed 
himself without his wife and two sons.


Law and regulations

Where as a result of service-connected disability, a veteran 
is in need of regular aid and attendance or is rendered 
permanently housebound, an increased rate of compensation is 
payable.  38 U.S.C.A. § 1114(l), (m), (s).  Mental or 
physical incapacity resulting from service-connected 
disability which requires care or assistance on a regular 
basis to protect the veteran from hazards or dangers incident 
to his daily environment constitutes one basis for providing 
the increased rate of compensation.  Determinations that a 
veteran is so helpless as to need regular aid and attendance 
must be based on the actual requirement of personal 
assistance from others.  The particular personal functions 
which the veteran is unable to perform should be considered 
in connection with his or her condition as a whole.  
38 C.F.R. § 3.352(a). 


Analysis

The evidence of record demonstrates that the veteran requires 
aid and attendance to ensure his own safety because of 
impairment resulting from PTSD.  Under governing law and 
regulation, special monthly compensation may be paid to a 
veteran with a mental incapacity resulting from service-
connected disability which requires care or assistance on a 
regular basis to protect the veteran from hazards or dangers 
incident to his daily environment.  Therefore special monthly 
compensation based on a demonstrated need for regular aid and 
attendance is warranted.

Because special monthly compensation based on a need for 
regular aid and attendance constitutes the greater of the two 
alternative benefits sought, the issue of entitlement to 
special monthly compensation based upon housebound status is 
subsumed in the grant of special monthly compensation for 
regular aid and attendance.

As noted above, the veterans case was remanded to the RO for 
additional evidentiary and procedural development, most 
recently in April 1997.  One of the reasons the case was 
remanded was to obtain a medical opinion as to whether the 
veterans PTSD resulted in a genuine need for his care by 
others along with an explanation for the conclusions reached 
by the examiner.  In the remand, it was specified that the 
veterans claims files should be provided to the examiner 
along with a copy of the Boards remand, so that the examiner 
could respond to the concerns raised by the Board, and that a 
complete rationale for the examiners opinion be provided.  A 
review of the report of a VA examination conducted in 
November 1997 reveals that the examiner was not provided with 
the veterans claims file as requested.  This is unfortunate 
as a fully-informed report and medical opinion would provide 
the best evidence to assist adjudicators in reviewing the 
veterans appeal.  However, the examiner specifically noted 
that copies of previous examination reports were provided to 
him in conjunction with the clinical examination and that he 
had previously examined the veteran himself.  Thus, the 
examiner was familiar to a certain extent with the veterans 
situation and did not rely entirely upon the medical history 
provided by the veteran in reaching his conclusion.  Given 
this familiarity with the veterans case along with the 
examiners expertise in evaluating psychiatric disabilities, 
the Board finds that the examiners opinion was adequately 
informed and that the Board may rely upon it in this 
particular situation.  Thus, a remand to fully complete the 
development ordered by the Board in its November 1997 remand 
is not necessary (See Stegall v. West, 11 Vet. App. 268 
(1998)) and would merely serve to delay a final and favorable 
resolution of the veterans appeal.


Entitlement to specially adapted housing or to a special home 
adaptation grant.

The veterans wife contends that her husband has a chronic 
balance problems due to medication he takes for PTSD and that 
he constantly falls because their house is not adapted for 
the handicapped.


Facts

Service connection has been granted for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling.  In this 
decision, service connection has also been granted for a skin 
disorder manifested by lipomas.  The veteran is not in 
receipt of service connection for any disability involving 
the loss of use of both lower extremities, blindness in both 
eyes, the residuals of organic disease or injury, or the loss 
of use of an upper extremity.  He is not in receipt of 
service connection for permanent and total disability due to 
blindness in both eyes and service connection has not been 
awarded for the anatomical loss or loss of use of both hands.


Law and regulations

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulations.  Based on the 
plain meaning of the empowering statute, 38 U.S.C.A. § 2101, 
the General Counsel held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  


Analysis

As outlined above, a pre-requisite for an award of a 
certificate of eligibility for assistance in acquiring 
specially adapted housing is an award of compensation for 
permanent and total disability due to any of the four 
elements listed in 38 U.S.C.A. § 2101(a).  The evidence of 
record shows that although the veteran is in receipt of a 
100 percent disability rating, his particular combination of 
disabilities does not fit within the specific requirements 
set forth in 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.  He 
is not in receipt of service connection for 1) loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus, the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  Thus, the 
criteria for entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing are not 
met.

The Board is cognizant of the veterans argument that 
medications prescribed for PTSD result in a loss of balance 
and require the use of a cane.  However, the criteria set 
forth for the award of this benefit are strictly and clearly 
defined.  Although the veteran utilizes a cane, he has not 
suffered the loss, or loss of use, of both lower extremities; 
or the loss, or loss of use of one lower extremity together 
with the loss, or loss of use of one upper extremity because 
of his PTSD medication.  Loss of balance in conjunction with 
use of a cane do not satisfy the criteria set forth above.  
In the absence of the demonstrated presence of the 
disabilities defined by statute, the veteran remains 
ineligible for assistance in acquiring specially adapted 
housing.

As set forth above, financial assistance in acquiring special 
home adaptations may be available to a veteran who does not 
qualify for specially adapted housing under the criteria 
cited above, but who is entitled to compensation for 
permanent and total disability which 1) is due to blindness 
in both eyes with 5/200 or less visual acuity or 2) includes 
the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The veteran does 
not meet the criteria for this benefit either, because he is 
not entitled to compensation for permanent and total 
disability due to blindness in both eyes.  His total 
disability compensation results from a grant of service 
connection for PTSD.  Furthermore, service connection has not 
been awarded for the anatomical loss or loss of use of both 
hands.  Thus, the criteria for entitlement to a certificate 
of eligibility for financial assistance in acquiring special 
home adaptations are not met.

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because service 
connection is in effect for PTSD only, the veteran does not 
meet the criteria for financial assistance for specially 
adapted housing or a special home adaptation grant.  The 
claims must therefore be denied because they lack entitlement 
under the law.



ORDER

Service connection for a skin disorder manifested by lipomas 
is granted.

Special monthly compensation based upon the need for regular 
aid and attendance of another person is granted.

Entitlement to financial assistance in acquiring specially 
adapted housing and entitlement to financial assistance in 
acquiring special home adaptations are denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
